Citation Nr: 0917604	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-41 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for status post viral 
meningitis, claimed as headaches and nausea, to include as 
due to an undiagnosed illness.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for diarrhea, to 
include as due to an undiagnosed illness.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for diaphoresis, to 
include as due to an undiagnosed illness.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for fatigue, to 
include as due to an undiagnosed illness.  

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for cognitive 
disorder, claimed as memory loss, to include as due to an 
undiagnosed illness.  

6.  Whether new and material evidence has been received to 
reopen the claim of service connection for joint pain, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1984, and from January 1990 to May 1991, when he 
had some service in the Persian Gulf.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from the RO.  

The Board remanded the case to the RO in August 2008 for 
additional development of the record.  


FINDINGS OF FACT

1.  In a June 2002 RO rating decision, claims concerning 
entitlement to service connection for status post viral 
meningitis (claimed as headaches and nausea), diarrhea, 
diaphoresis, fatigue, cognitive disorder (claimed as memory 
loss), and joint pain were denied, and the Veteran did not 
perfect an appeal.  

2.  The evidence received since the June 2002 RO denial is 
not so significant that it must be considered to fairly 
adjudicate the merits of the claim of service connection for 
diaphoresis and a cognitive disorder, claimed as memory loss.  

3.  The evidence received since the June 2002 RO denial is so 
significant that it must be considered to fairly adjudicate 
the merits of the other claims of service connection.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for status post viral 
meningitis, claimed as headaches and nausea.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for diarrhea.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  New and material evidence has not been submitted to 
reopen the claim of service connection for diaphoresis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

4.  New and material evidence has been submitted to reopen 
the claim of service connection for fatigue.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

5.  New and material evidence has not been submitted to 
reopen the claim of service connection for cognitive 
disorder, claimed as memory loss.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  

6.  New and material evidence has been submitted to reopen 
the claim of service connection for joint pain.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

Second, VA has a duty to notify a claimant of the information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA notice should also include information about the 
basis for a prior final decision, what is necessary to reopen 
a claim, and about what is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006)

A letter dated in November 2008 satisfied these criteria.  In 
this case, the RO looked at the bases for the denial in a 
prior decision, and, in so doing, informed the Veteran of the 
bases for the prior June 2002 denial of his claims.  

In the November 2008 VCAA letter, the Veteran was advised of 
both the type of evidence needed to reopen service connection 
for his claimed disorders, and what was necessary to 
establish service connection.  

Also, the Veteran has essentially known since the June 2002 
rating decision that the crux of his case depended on his 
showing that his claimed disorders were incurred during his 
active military service, or, during a pertinent presumptive 
period, became manifest to a compensable degree.  

The claims were readjudicated in a December 2008 Supplemental 
Statement of the Case.  Hence, the content of the notice 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

The Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  In addition, as part of March 2006 
correspondence, the Veteran was notified how disability 
ratings and effective dates were assigned.  

VA has a duty to assist a claimant in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VCAA does not require VA to assist with a VA examination in 
claims to reopen except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims.  The 
Board is satisfied that VA has sufficiently discharged its 
duty in this matter.  


Laws and Regulations

When determining whether a claim should be reopened, the 
Board performs a two-step analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

According to VA regulation, "new" means existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This only applies 
when making a determination as to whether the evidence is new 
and material.  It does not apply when making a determination 
as to the ultimate credibility and weight of the evidence as 
it relates to the merits of the claim.  Essentially, the 
presumption of credibility "dissolves" once the claim is 
reopened and decided on the merits.  See, too, Duran v. 
Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").  

The newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be 
probative as to one of the elements that was a specified 
basis for the last disallowance.  Id., at 284.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection also may be established for a Persian Gulf 
War veteran who exhibits objective indications of chronic 
disability that cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 38 
C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to include:  
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  


Factual Background

In the June 2002 decision, the RO denied the Veteran's claims 
of service connection.  

The evidence present at that time consisted of service 
treatment records, as well as post-service VA and private 
treatment records.  The service treatment records were found 
to be devoid of complaints or findings related to any of his 
six instantly claimed disorders.  The Veteran was treated in 
June 1981 for a right foot sprain occurring while playing 
softball.  He was also shown to have entered his active 
service with a pre-existing history of a left ankle fracture.  

The postservice evidence consisted of both VA and private 
medical records.  A December 1995 VA progress note showed 
that the Veteran was seen in November 1995 for complaints of 
dizziness.  An examination in December 1995 was unremarkable.  
A February 1996 VA progress note included his recorded 
complaints of joint pain, memory loss and diarrhea.  

The diagnoses included those of headaches, history of short-
term memory loss (though the examiner indicated that memory 
was good during the course of the examination) and joint 
pain.  

A March 1996 private medical record included a diagnosis of 
acute viral meningitis.  He complained at that time of having 
headaches, dizziness and nausea.  Another March 1996 private 
medical record noted the Veteran's complaints of fatigue; 
meningitis was diagnosed.  

As part of a March 1998 VA Form 21-4138, the Veteran claimed 
that he first had symptoms of nausea, vomiting 
lightheadedness beginning in the summer of 1993.  

A lay statement dated in March 1998 reported that the Veteran 
had been observed to suffer from headaches in November 1996.  

A VA social work report dated in November 1998 noted 
complaints made by the of headaches, joint pain and diarrhea.  

At a May 1999 VA mental disorder examination, the Veteran 
provided a history of being exposed to toxins for a period of 
three days while serving in Saudi Arabia.  Adjustment 
disorder with anxiety was diagnosed.  

At a VA general medical examination dated in May 1999, the 
Veteran complained of having joint pains, intermittent 
sweating problems (for a period of six years), and short-term 
memory loss, intermittent diarrhea and headaches all since 
his Desert Storm service.  

The Veteran expressed his belief that all his claimed medical 
problems were due to his exposure to in-service smoke and 
chemicals.  He denied having had any symptoms before July 
1993.  He denied that any specific injury or disease had 
occurred during his regular service.  The supplied diagnoses 
included those of status post viral meningitis in 1996, 
short-term memory loss, intermittent diaphoresis (none at 
present) and diffuse joint pains.  

At a May 1999 VA neuropsychological and psychological 
evaluation, the Veteran reported a history of multiple 
physical and cognitive complaints dating back to his return 
from the Gulf War.  He specifically complained of having 
headaches, chronic fatigue, joint pain, dizziness and poor 
memory.  He also complained of excessive sleepiness.  The 
examiner commented that this might be due to obstructive 
sleep apnea.  The examiner commented that the Veteran met the 
criteria for a cognitive disorder "NOS" [not otherwise 
specified].  

A July 1999 VA follow-up clinical note reveals that the 
Veteran reported that his complaints of chronic fatigue, loss 
of appetite, dizziness, and extremity pain since serving in 
the Gulf war had spontaneously resolved.  

The Veteran was afforded a VA gastrointestinal examination in 
February 2002.  A history of complaints of intermittent 
diarrhea symptoms since his Desert Storm service was offered 
by the Veteran.  The examination revealed that no specific 
pathology was found.  The Veteran's weight was noted to have 
been stable over the years.  The examiner commented that the 
Veteran had non-formed stools twice a day with no evidence of 
any pathology either on examination or shown as part of 
laboratory data.  

The RO, in the June 2002 rating decision, denied the claims 
of service connection.  The Veteran was notified of this 
decision in June 2002.  He thereafter submitted a Notice of 
Disagreement in July 2002, and a Statement of the Case was 
issued him in November 2002.  He did not perfect his appeal 
by the submission of a timely Substantive Appeal.  

A VA respiratory examination in April 2003 showed that the 
Veteran was seen for complaints of a sleep disorder.  He 
reported his problems were brought about by pain.  The 
examiner commented that there was not enough clinical 
evidence to warrant a diagnosis of sleep apnea.  She added 
that more likely than not the Veteran did not suffer from 
sleep apnea.  

A private medical record dated in April 2003 included 
complaints of low back pain.  Non-specific low back pain was 
diagnosed.  

The Veteran applied to reopen his claims in January 2005.  
See letter from his accredited representative.  

A VA orthopedic examination in January 2005 noted that the 
Veteran had questionable exposure to toxins during the Gulf 
War.  The Veteran complained of bilateral shoulder and hip 
pain.  The examiner diagnosed degenerative joint disease of 
the shoulders.  

The examiner added that there was insufficient subjective or 
objective evidence to support a clinical diagnosis concerning 
the hips.  She added that the examination findings and 
medical history was not consistent with a finding of joint 
pain due to an undiagnosed illness.  

A photocopy of a letter dated in March 1991, received by VA 
in April 2006, was reported mailed by the Veteran from 
Southwest Asia.  In the letter, he claimed to have 
experienced headaches.  An April 1999 letter from a VA 
physician, received by VA in April 2006, related that the 
Veteran had been out of work for the preceding week due to 
chronic fatigue syndrome.  

An April 2006 buddy statement from a soldier who served with 
the Veteran in the Persian Gulf showed that his squad served 
in the vicinity of oil fires and that chemical alarms went 
off several times.  He added that, in March 1991, the entire 
company became ill from headaches, vomiting and diarrhea.  
The Veteran was required to return to sick call for headache 
complaints.  

An April 2006 VA outpatient medical record reported that the 
Veteran had provided a history of headaches for the past 11 
years.  He was referred to the emergency room.  


Analysis

Status Post Viral Meningitis, claimed as Headaches and Nausea

In the prior June 2002 rating decision, the RO denied the 
claim of service connection for viral meningitis under the 
theory that the disorder was not incurred in nor caused by 
the 

The evidence of record at the time of the prior June 2002 RO 
rating decision clearly shows that viral meningitis had its 
onset several years after service.  

The evidence added to the record remains devoid of a nexus 
for linking the episode of the diagnosed viral meningitis 
with resulting manifestations to any event or incident of his 
active service.  Thus, the record to this extent is 
essentially cumulative and repetitive of facts previously 
addressed by the RO.  

However, the new evidence is found to be probative in that it 
tends to show that the veteran had manifestations of 
headaches and nausea in service that may be due to an 
undiagnosed illness or other acquired disease process.  

Accordingly, the application to reopen the claim of service 
connection is granted.  


Diarrhea

The previous evidence included May 1999 complaints of 
diarrhea since Desert Storm, and findings associated with a 
February 2002 VA gastrointestinal examination wherein the 
examiner commented that the Veteran complained of non-formed 
stools twice a day, but with no evidence of any pathology 
either on examination or pursuant to laboratory data.  

The added information includes new evidence showing that the 
Veteran likely had diarrhea in service.  38 C.F.R. § 3.317.  

This new evidence is found to be material in that it tends to 
show that the Veteran may have diarrhea as a manifestation of 
an undiagnosed illness or due to other pathology that began 
in service.  

Accordingly, the application to reopen the claim of service 
connection for diarrhea is granted.  


Diaphoresis

The RO in September 2002 found that an undiagnosed illness 
manifested by diaphoresis was not shown within the pertinent 
time period.  Diaphoresis is synonymous with perspiration.  
See STEDMAN'S MEDICAL DICTIONARY 475 (26TH Ed. 1995).  

The added evidence is essentially cumulative in that it 
provides no showing of an undiagnosed illness manifested by 
excessive sweating manifested to a compensable degree during 
the presumptive period following service.  38 C.F.R. § 3.317.  

Any lay assertions by the Veteran are essentially cumulative 
in nature as to this matter.  

Thus, on this record, lacking new and material evidence, the 
application to reopen the claim of service connection must be 
denied.  


Fatigue

In the June 2002 rating decision, the RO denied the claim on 
the basis that an undiagnosed illness due to chronic fatigue 
or as a manifestation of sleep apnea was not manifested to a 
compensable degree during the pertinent presumptive period 
following service.  

However, the new evidence is found to be material in that it 
tends to show that the Veteran may now be suffering from 
chronic fatigue syndrome or an undiagnosed illness due to 
service.  38 C.F.R. § 3.317.  

Accordingly, the application to reopen the claim of service 
connection for fatigue is granted.  



Cognitive Disorder, claimed as Memory Loss

The previous evidence in June 2002 included complaints of 
memory loss in February 1996, a diagnosis of history of 
memory loss (also in February 1996), and a May 1999 diagnosis 
of adjustment disorder and short term memory loss, but 
neither an acquired psychiatric disorder or an undiagnosed 
illness manifested by memory loss was found to have been 
manifested to a degree of 10 percent or more during the 
applicable presumptive period.  

Now , the added evidence is not more than essentially 
cumulative in nature in presenting no information of 
probative value to support this claim.  None of the lay 
statement in this regard is found to be more than basically 
repetitive of information previously addressed by the RO.  

Thus, on this limited basis, the application to reopen the 
claim of service connection for a cognitive disorder (claimed 
as memory loss) is denied.  


Joint Pain

Previously, the record included information showing inservice 
findings included certain complaints of joint pain, 
complaints of joint pain in February 1996 and diagnosed 
diffuse joint pain in May 1999 (see VA general medical 
examination).  

The added information supplied by VA in January 2005 shows 
current findings of  degenerative joint disease of the 
shoulders with complaints of hip pain that may due to an 
undiagnosed illness.  

Thus, the application to reopen the claim of service 
connection for joint pain is granted.  




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for viral meningitis, claimed as 
headaches and nausea, the appeal to this extent in allowed 
and is subject to additional action as discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for diarrhea, the appeal to this 
extent is allowed and is subject to additional action as 
discussed hereinbelow.  

An new and material evidence has not been submitted to reopen 
the claim of service connection for diaphoresis, the appeal 
to this extent is denied.  

As new and material evidence has been submitted to reopen the 
claim of service connection for fatigue, the appeal to this 
extent is allowed and is subject to further action as 
discussed hereinbelow.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for cognitive disorder, 
including memory loss, the appeal to this extent is denied.  

As new and material evidence has been submitted to reopen the 
claim of service connection for joint pain, the appeal to 
this extent is allowed and is subject to further action as 
discussed hereinbelow.  



REMAND

In light of the favorable action taken in this appeal, the 
Board finds that the now reopened claims of service 
connection are subject to required development in order to 
facilitate appropriate handling on the merits.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order obtain 
information concerning all treatment he 
has received for his claimed conditions 
since 2005.  Based on his response, the 
RO should take all indicated action to 
obtain copies of all clinical records 
from any identified treatment source.  
The Veteran also should be notified that 
he may submit medical evidence to support 
his reopened claims of service 
connection.  

2.  Then, the RO should schedule the 
Veteran for appropriate VA examination to 
ascertain the nature and likely etiology 
of the claimed headaches and nausea, 
diarrhea, fatigue, and joint pain.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
testing should be performed in this 
regard.  

3.  Following completion of all indicated 
development, the RO should reajudicate 
the reopened claims in light of all the 
evidence of record.  If any benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
provided with a responsive Supplemental 
Statement of the Case and afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


